PER CURIAM.
Defendant Keith Warner was charged by bill of information with the theft of property valued at $150, La.R.S. 14:67, and with possession of the same stolen property, La. R.S. 14:69; he was jointly charged with a third count of attempted simple burglary, La.R.S. 14:27 (14:62), which was severed for trial. On August 8, 1978, defendant was tried on the first two counts, and found not guilty of theft and guilty of possession of stolen property valued at $99. In a separate trial on the same day, he was convicted of attempted simple burglary. The court sentenced him to serve six months in Parish Prison on the possession count and six years at hard labor, to run consecutively, on the attempted burglary count. Defendant has appealed from both convictions and sentences, urging one assignment of error relative to the trial for attempted burglary and requesting this Court to inspect the records of both proceedings for patent errors pursuant to La.C.Cr.P. art. 920(2).
*136No direct appeal lies from defendant’s conviction for possession of stolen property, a misdemeanor for which he was sentenced to serve six months’ imprisonment. See, La.Const.1974, Art. 5, § 5(D). However, we have considered defendant’s “appeal” in this case as an application for a supervisory writ, and hereby grant the writ in order to review the record as requested.
We have considered defendant’s assignment of error and find that it lacks merit. Furthermore, we have reviewed the record of pleadings and proceedings in both cases presented and have discovered no patent errors.
Accordingly, defendant’s convictions and sentences are affirmed.